Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the registration statement on FormS-1 (No.333-169496) and in the registration statement on Form S-8 (No.333-170152) of our report dated May 20, 2010, relating to the consolidated financial statements of Southside Electric, Inc., which report appears in the Annual Report on Form10-K of Green Energy Management Services Holdings, Inc. for the year ended December31, 2010. /s/ Hannis T. Bourgeois Baton Rouge, LA March31, 2011
